In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 13‐1375 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

KERRY L. SMITH, 
                                                Defendant‐Appellant. 
                     ____________________ 

            Appeal from the United States District Court  
                 for the Southern District of Illinois. 
           No. 4:07‐cr‐40038‐jpg‐1 — J. Phil Gilbert, Judge. 
                 ____________________ 
                            
        ON MOTION TO RECALL OPINION OF THE COURT 
                 ____________________ 

                       NOVEMBER 18, 2014 
                     ____________________ 

   Before POSNER, RIPPLE and KANNE, Circuit Judges. 
    PER  CURIAM.  This  matter  is  before  us  on  the  motion  of 
newly  appointed  counsel  for  appellant  Kerry  Smith,  asking 
that we recall the opinion in which we decided the merits of 
this appeal. We deny the motion but give counsel thirty days 
2                                                        No. 13‐1375 

in which to file a petition for rehearing if she deems it advis‐
able. 
        
                                    A. 
     On  October  1,  2014,  we  issued  an  order  granting  Attor‐
ney Beau Brindley’s motion to withdraw as appointed coun‐
sel  for  Mr.  Smith.  Mr.  Brindley  explained  that  he  was  the 
subject  of  a  federal  criminal  investigation  and  wanted  to 
avoid  any  potential  conflict  of  interest  in  this  matter. 
Mr. Brindley  further  explained  that  there  was  no  conflict  of 
interest or potential conflict of interest during his representa‐
tion  of  Mr.  Smith  because  the  appeal  was  fully  briefed  and 
argued prior to July 2014, when the Government initially no‐
tified him that he was a target of a federal investigation. (The 
district court had made the same findings when we remand‐
ed the matter to permit that court to look into the possibility 
of  a  conflict  of  interest  caused  by  Mr.  Brindley’s  situation.) 
Mr.  Brindley  concluded,  nevertheless,  that  it  was  best  for 
him  to  withdraw  “to  prevent  any  conflict  of  interest  issue 
from having an impact.” App. R.47 at 2.  
    On  October  8,  2014,  we  appointed  Heather  Winslow  to 
represent  Mr.  Smith.  See  United  States  v.  Shaaban,  514  F.3d 
697, 698–99 (7th Cir. 2008) (Ripple, J., in chambers) (appoint‐
ing  counsel  to  consider  filing  petition  for  rehearing). 
Ms. Winslow now asks that we recall our opinion, issued on 
October  24,  2014,  that  decided  this  appeal.  She  seeks  addi‐
tional time to review the record on appeal and to determine 
whether  there  are  meritorious  issues  that  Mr.  Brindley  did 
not  raise.  If  she  finds  such  meritorious  issues,  she  would 
seek  leave to  supplement  the  appellate  briefs.  Ms.  Winslow 
No. 13‐1375                                                                 3

suggests  that,  during  the  remand  proceedings,  the  district 
court failed to address the issue of whether Mr. Brindley in‐
tentionally failed to pursue meritorious issues in the appeal 
because  he  knew  that  he  was  under  criminal  investigation. 
She  notes  that  the  conduct  charged  in  the  indictment  dates 
back to August 2009, and she represents that Mr. Smith has 
related  to  her  that  he  told  Mr.  Brindley  of  two  potentially 
meritorious  issues  that  he  wished  to  raise  on  appeal  but 
which were not addressed in the brief filed by Mr. Brindley. 
According to the motion before us, “Mr. Smith believes that 
Mr. Brindley may have declined to raise these issues in order 
to curry favor with the government or the Court.” App. R.52 
at 3. 
       
                                                    B. 
    We  cannot  accept  the  suggestion  that  the  district  court 
failed to address the issue of whether Mr. Brindley failed to 
pursue issues because he knew there was a criminal investi‐
gation pending. The court explicitly found that no potential 
conflict existed until July of 2014. This finding is compatible 
with  Mr.  Brindley’s  representation  in  his  motion  to  with‐
draw that he was unaware of the criminal investigation until 
on  or  about  July  15,  2014.  This  information  is,  moreover, 
consistent with the Government’s filings dated July 17, 2014, 
in  other  appeals  pending  before  this  court,  in  which  it  has 
represented  that  Mr.  Brindley  was  recently  notified  he  is  a 
target of a federal criminal investigation.1          


                                                 
      1
      See,  e.g.,  Agreed  Motion  for  Limited  Remand  to  Address  Any  Po‐
tential Conflict of Interest, United States v. Matthews, No. 14‐1002 (7th Cir. 
4                                                                No. 13‐1375 

    The  principles  governing  our  decision  are  well‐settled. 
The Sixth Amendment right to counsel includes the right to 
conflict‐free  counsel.  Wood  v.  Georgia,  450  U.S.  261,  271 
(1981);  United  States  v.  Hubbard,  22  F.3d  1410,  1418  (7th  Cir. 
1994). Here, there does not appear to be even a possibility of 
a conflict of interest in light of the district court’s finding that 
Mr.  Brindley  was  unaware  of  the  investigation  until  many 
months after his role in the appeal was complete. 
    Moreover,  if  Ms.  Winslow,  after  careful  investigation, 
were to find some other basis for alleging that Mr. Brindley 
rendered ineffective assistance of counsel on appeal by fail‐
ing  to  raise  meritorious  issues,2  the  appropriate  vehicle  to 
raise such a contention is a motion for collateral relief under 
28  U.S.C.  § 2255.  Failure  to  raise  an  ineffective  assistance  of 
counsel motion claim on direct appeal does not bar the claim 
from  being  brought  in  a  later  §  2255  proceeding.  Massaro v. 
United  States,  538  U.S.  500,  509  (2003);  Ballinger  v.  United 
States,  379  F.3d  427,  429–30  (7th  Cir.  2004).  Moreover,  pre‐
senting  the  argument  in  a  § 2255  motion  would  permit 
Mr. Smith to attempt to develop a factual basis for the argu‐
ment  that  a  potential  conflict  of  interest  existed  despite 
Mr. Brindley’s assertions that he was unaware he was under 
investigation  when  filing  briefs  and  presenting  oral  argu‐
ment on behalf of Mr. Smith. If the habeas court agrees that 
Mr. Brindley failed to render reasonably effective assistance 
and that Mr. Smith suffered prejudice, the appropriate rem‐
                                                 
July  17,  2014).  Briefing  in  Mr.  Smith’s  appeal  was  complete  on  October 
11, 2013, and oral argument was heard on February 19, 2014. 
      2
      It is unclear from the motion whether Ms. Winslow is aware of the 
nature of the two issues that Mr. Smith believes should have been raised 
in his appeal. 
No. 13‐1375                                                           5

edy  would  be  to  grant  the  motion  and  afford  Mr.  Smith  a 
new  direct appeal  in  which he  would  have the  opportunity 
to  advance  the  additional  issues.  Shaw  v.  Wilson,  721  F.3d 
908,  910  (7th  Cir.  2013)  (citing  Strickland  v.  Washington,  466 
U.S. 668 (1984)). Counsel’s current assertions that additional 
but  unspecified  meritorious  issues  may  exist  do  not  come 
close  to  showing  that  Mr.  Brindley’s  performance  was  con‐
stitutionally inadequate or that “there is  a reasonable likeli‐
hood that the outcome of the proceedings would have been 
different.” United States v. Wallace, 276 F.3d 360, 366 (7th Cir. 
2002). 
    
                                    C. 
     There remains the possibility that newly appointed coun‐
sel may not have had sufficient time to determine whether a 
different  sort  of  contention—one  suitable  for  consideration 
in  a  petition  for  rehearing  in  this  direct  appeal—may  exist. 
Unlike where counsel has been involved in the appeal from 
its inception, Ms. Winslow, upon receipt of our opinion, had 
to study the trial record as well as the appellate proceedings 
to make that determination. Indeed, she states in her motion 
that  she  needs  additional  time  to  review  the  record  on  ap‐
peal and to communicate with Mr. Smith, who is in the pro‐
cess of being transported back to the United States Peniten‐
tiary  at  Leavenworth.  While  a  grant  of  additional  time  will 
not  address  counsel’s  concern  about  whether  additional  is‐
sues  should  have  been  raised  on  appeal,  such  additional 
time will permit counsel to familiarize herself with the case 
and to determine whether there are any issues that could be 
raised properly and effectively in a petition for rehearing. 
6                                                         No. 13‐1375 

    Accordingly,  the  motion  to  recall  the  opinion  is  denied. 
Counsel for Mr. Smith shall have thirty days from the date of 
this  opinion  to  file  a  petition  for  rehearing  if  she  deems  it 
appropriate.  
         
                                                IT IS SO ORDERED